SELECT*ANNUITY II SELECT*ANNUITY III INDIVIDUAL DEFERRED VARIABLE ANNUITY CONTRACTS issued by ReliaStar Life Insurance Company and its ReliaStar Select Variable Account Supplement Dated December 17, 2014 This supplement updates and amends certain information contained in your current prospectus and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION REGARDING THE VY® PIMCO BOND PORTFOLIO On April 28, 2008, the Subaccount that invests in the VY® PIMCO Bond Portfolio was closed to new investors and to new investments by existing investors. Contract owners who have Contract Value allocated to the Subaccount that invests in the VY® PIMCO Bond Portfolio may leave their Contract Value in that Subaccount but future allocations and transfers into it will be prohibited. Effective on or about December 12, 2014, the VY® PIMCO Bond Portfolio will be renamed Voya Aggregate Bond Portfolio and Voya Investment Management Co. LLC will replace Pacific Investment Management Company LLC as subadvisor.
